DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 3/16/2021.  Claim 12 has been added.  Claims 1-12 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Arthur Reginelli on 3/22/2021.

4.	The application has been amended as follows:
Claim 12, line 4, change “such as” to -- including --.

Allowable Subject Matter

5.	Claims 1-12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Hu et al. (US 2017/0166729).
Hu et al. disclose a resin composition comprising a polymaleimide (MIR_3000-70MT), vinylbenzyl polyphenylene ether (OPE-2st), and silicon dioxide ([0021], [0097], Example 2 in Table 1).

	Thus, Hu et al. do not teach or fairly suggest the claimed resin composition comprising a polymaleimide compound (A) represented by the following formula (1), a modified polyphenylene ether (B) having a terminal modified with a substituent containing a carbon-carbon unsaturated double bond, and a filler (C), wherein a plurality of R each independently represent a hydrogen atom, an alkyl group having 1 to 5 carbon atoms, or a phenyl group; and n is an average value and represents 1 < n ≤ 5; and wherein the resin composition is devoid of organic peroxides.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HUI H CHIN/Primary Examiner, Art Unit 1762